Citation Nr: 0903028	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  05-35 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a head scar.

2.  Entitlement to service connection for headaches, to 
include as secondary to a head scar.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin condition, claimed as chloracne.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

5.  Entitlement to a rating in excess of 60 percent for post-
traumatic degenerative disease, requiring a total replacement 
of the right knee.  

6.  Entitlement to a rating in excess of 10 percent for 
osteoarthritis, left knee.

7.  Entitlement to an effective date earlier than August 13, 
2003, for a rating in excess of 10 percent for right knee 
disability.

8.  Entitlement to an effective date earlier than August 13, 
2003, for the grant of service connection for osteoarthritis 
of the left knee, as secondary to service-connected right 
knee disability.

9.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to August 
1966 in the U.S. Navy, from June 1967 to June 1970 in the 
U.S. Army, and from October 1970 to October 1973 in the U.S. 
Army.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which, in pertinent part, increased the rating from 10 
to 60 percent, effective from August 13, 2003, for post-
traumatic degenerative disease of the right knee, requiring 
total knee replacement; granted service connection for 
osteoarthritis of the left knee, as secondary to the service-
connected right knee disability, and assigned a 10 percent 
rating, effective from August 13, 2003; and found that new 
and material evidence had not been submitted to reopen claims 
of entitlement to service connection for PTSD and entitlement 
to service connection for a skin condition (claimed as 
chloracne).  Additional matters also come before the Board 
from a November 2004 rating decision, in which the RO denied 
service connection for a head scar; denied service connection 
for headaches; denied entitlement to a TDIU; and continued 
its determination that new and material evidence had not been 
received to reopen claims of entitlement to service 
connection for PTSD and entitlement to service connection for 
a skin condition (claimed as chloracne).

With respect to the veteran's right knee disability, the 
issue on appeal has previously been characterized as one for 
an earlier effective date for service connection for right 
knee disability.  However, service connection for right knee 
disability was already in effect as of August 13, 2003, and 
rated as 10 percent disabling.  The increased rating from 10 
to 60 percent that took effect on August 13, 2003, was for a 
condition that was part and parcel of his already-service-
connected right knee disability.  As a result, the issue on 
the title page has been rephrased as one for an earlier 
effective date for an increased rating, rather than an 
earlier effective date for service connection. 

This case was the subject of a Board remand dated in May 
2008.  In November 2008, the veteran testified before the 
undersigned Veterans Law Judge at a Board hearing.  At the 
hearing, the veteran submitted additional evidence along with 
a waiver of initial consideration by the RO.  Thus, the Board 
will consider the additional evidence in conjunction with 
this appeal.  See 38 C.F.R. § 20.1304(c). 

The appeal for entitlement to an effective date earlier than 
August 13, 2003, for service connection for left knee 
disability is denied herein.  The remaining issues are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

A claim for service connection for left knee disability, or, 
alternatively, a petition to reopen a claim for service 
connection for left knee disability, was received no earlier 
than August 13, 2003.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 13, 
2003, for the award of service connection for osteoarthritis 
of the left knee, are not met.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2008); Deshotel v. Nicholson, 
457 F.3d 1258 (Fed. Cir. 2006); Andrews v. Nicholson, 421 
F.3d 1278 (Fed. Cir. 2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (as it amends § 3.159(b)(1), effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Because the Court's 
decision in Dingess/Hartman is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim.

The matter decided herein arises from a notice of 
disagreement with the initial assignment of an effective date 
of  August 13, 2003, for a grant of service connection for 
left knee disability.  The award of service connection for 
left knee disability and establishment of an effective date 
of August 13, 2003, were promulgated by an RO rating decision 
dated in March 2004.  As of March 2004, VCAA notice had not 
been afforded the veteran as to what was required to 
establish service connection for left knee disability.  A new 
paragraph (b)(3) was added to 38 CFR 3.159, effective May 30, 
2008, which states that no duty to provide section 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  To avoid any confusion, the 
preamble to the final rule notes that VA may continue to have 
an obligation to provide adequate section 5103(a) notice 
despite receipt of a notice of disagreement if the claim was 
denied and compliant notice was not previously provided.

In a letter dated in March 2006, VA provided notice at to how 
a disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  The Board acknowledges that the March 2006 
may not have fully satisfied the VCAA requirements with 
respect to the claim for an effective date earlier than 
August 13, 2003, for service connection for left knee 
disability, because it did not specifically reference the 
veteran's claim.  However, any deficiency in such notice is 
no more than harmless, non-prejudicial error for the reasons 
set forth below.

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit stated that all VCAA notice errors are 
presumed prejudicial and require reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication.  To do this, the VA must show that the 
purpose of the notice was not frustrated, such as by 
demonstrating that any defect was cured by actual knowledge 
on the part of the claimant, that a reasonable person could 
be expected to understand from the notice what was needed, 
that a benefit could not have been awarded as a matter of 
law, or perhaps where the claimant has stated that he or she 
has no further evidence to submit, or where the record 
reflects that VA has obtained all relevant evidence.  There 
must be a demonstration that there was no prejudicial error.  
See Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d 
Cir.1974) ("[N]o error can be predicated on insufficiency of 
notice since its purpose had been served.").  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair. 
 See also Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

The Court of Appeals for Veterans Claims (Court) has stated 
that "[n]othing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant."  See Vazquez-Flores, 22 Vet. App. 37 (2008).

The veteran's appeal as to the initial effective date 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
The December 2005 statement of the case (SOC), under the 
heading "Pertinent Laws; Regulations; Rating Schedule 
Provisions," set forth the relevant laws and regulations 
pertaining to the veteran's claim for an earlier effective 
date for service connection for left knee disability.  
Further, the veteran was specifically advised that an 
effective date for service connection is generally date of 
claim, or date entitlement arose, whichever is later, and 
that an effective date for service connection for left knee 
disability was established as August 13, 2003, because this 
was what the RO construed as the date of claim for service 
connection for left knee disability.  The appellant was thus 
informed of what was needed to establish an earlier effective 
date for service connection for left knee disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The claimant subsequently demonstrated that there was actual 
knowledge of what was needed to establish the claim.  Actual 
knowledge is established by statements by the claimant and 
the claimant's representative that demonstrate an awareness 
of what was necessary to substantiate his claims.  See Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also Short 
Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  At his 
November 2008 Board hearing, the veteran, when questioned by 
his attorney, specifically discussed matters as to filing 
dates of claims, notices of disagreement, and filings of 
appeals, evidence of actual knowledge on the part of the 
veteran and his attorney as to what is required to establish 
an earlier effective date for service connection.  (See 
November 2008 Board hearing transcript (Tr.) at 38-39.)  The 
veteran contended that he had first filed a claim with 
respect to his left knee disability 12 years ago.  (Tr. at 
38-39.)  Additionally, the veteran's attorney has a 
professional responsibility to have obtained actual knowledge 
of the laws and regulations pertaining to assignment of an 
effective date in connection with the veteran's appeal.  See 
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error").  The veteran's 
representative is a private attorney who has represented the 
veteran in his matter from November 2004 forward, and has 
provided argument with respect to the veteran's claim on 
multiple occasions from that time forward.  

In light of the above, the Board finds that any defect with 
respect to content or timing of VCAA notice requirements was 
harmless error.  Although there are deficiencies in the 
notice provided in this case, the appellant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices and other 
documents pertaining to adjudication of his claim, and the 
appellant and his representative have demonstrated actual 
knowledge of what would be required to substantiate a claim 
for an earlier effective date.  Further, the Board finds that 
the purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue of entitlement to an effective date earlier than August 
13, 2003, for service connection for left knee disability.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims files contain the 
veteran's statements in support of his claim.  The Board has 
reviewed such statements and concludes that he has not 
identified further relevant available evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim.

As will be discussed further below, the matter of entitlement 
to an effective date earlier than August 13, 2003, for 
service connection for left knee disability, will be 
determined based on the date entitlement arose, or the date a 
claim for service connection for left knee disability was 
received, whichever is later.  See 38 C.F.R. § 3.400.  There 
is no indication of a reasonable possibility that there is 
any further development of the evidence that would have a 
bearing on these factors; nor has there been a contention on 
the part of the veteran or his attorney that any further 
development with respect to this matter would be relevant to 
the claim.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the claims file that there are 
additional available relevant records that have not yet been 
obtained.

General Law and Regulations

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after a final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim re-opened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, "shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  The implementing 
regulation clarifies this to mean, except as otherwise 
provided, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim re-opened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400. 

The effective date of an award of service connection is not 
based on the date of the earliest medical evidence 
demonstrating a causal connection, but on the date that the 
application upon which service connection was eventually 
awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 
377, 382 (1999).  Where an application for service connection 
for a disability has not been received, the mere receipt of 
medical records cannot be construed as an informal claim.  
See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 
(1998). 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  


Factual Analysis

Background

The veteran seeks an effective date earlier than August 13, 
2003, for left knee disability.

As noted above, the veteran was discharged from active 
service in October 1973.  Within one year of discharge from 
service, an initial claim for VA compensation benefits was 
received by VA in January 1974.  The veteran specified that 
the claim was being made as to a left ankle injury and right 
knee injury.  There was no reference made to the left knee.  
The veteran again referenced only a right knee injury in a 
report of contact statement received in June 1974.  The 
veteran again filed a formal claim for VA compensation 
benefits in June 1990, wherein he referenced multiple 
disabilities, including involving the right knee, without 
reference to the left knee.  In a rating decision dated in 
July 1991, the RO awarded service-connection for right knee 
disability, effective June 1990.

On July 22, 1998, the RO received a claim from the veteran 
for service connection for PTSD, and also "a claim for an 
increase on the veteran's bilateral knee condition.  The 
disability should be 30% for each knee.  Treatment at Battle 
Creek VAMC Dr. [doctor's name omitted]."  The veteran was 
not service-connected for left knee disability at that time.  
The identified records of VA treatment were obtained, and in 
a rating decision dated on April 2, 1999, the RO denied 
claims for entitlement to service connection for PTSD, and 
for an evaluation in excess of 10 percent for status post 
internal derangement right knee, meniscal meniscectomy and 
anterior cruciate deficiency.  The veteran was provided 
notice of this determination by a letter dated on April 12, 
1999.

In a statement dated April 7, 2000, and received on April 10, 
2000, the veteran wrote, "Please be advised I hereby wish to 
appeal the VA decision of 4/12/99 in regard to my claim for 
disability compensation."  

In a letter dated April 18, 2000, the RO informed the veteran 
that it could not accept the statement dated April 7, 2000 as 
a notice of disagreement because it did not specify what 
issue or issues with which he disagreed.  The RO wrote that 
it was enclosing another VA Form 21-4138 for him to indicate 
exactly with what he disagreed, and that he had an additional 
30 days to submit his apply.  He was further referred to his 
then-representative if he had any questions about his claim 
or his benefits in general, and was provided VA 
representative contact information as well.  There is no 
record of the veteran having replied to the RO's April 18, 
2000 letter.

The next correspondence from the veteran was received on 
August 13, 2003.  In that correspondence, the veteran 
submitted a claim for entitlement to a rating in excess of 10 
percent for his service-connected right knee disability.  At 
a VA examination in March 2004, the examiner discussed the 
severity of the veteran's right knee disability, and 
additionally diagnosed the veteran as having osteoarthritis 
of the left knee, which he opined was being over-stressed 
because of the veteran's right knee disorder.  As a result, 
he concluded that it was at least as likely as not that the 
veteran's left knee osteoarthritis was a consequence of his 
right knee disorder.

In a rating decision dated in March 2004, the RO awarded 
service connection for a left knee disability, and assigned a 
rating of 10 percent for this disability.  The RO liberally 
construed the veteran's August 13, 2003, correspondence in 
which he sought an increased rating for right knee disability 
as additionally constituting a claim for service connection 
for left knee disability.  Accordingly, the RO assigned an 
effective date of service connection for the left knee 
disability of August 13, 2003.  The veteran has appealed for 
an earlier effective date.  

In a written statement submitted with the veteran's January 
2006 VA Form 9, the veteran's attorney contended that "[i]t 
was a failure on the part of VA to adjudicate this claim 
which entitles the veteran to an earlier effective date."  
He did not identify a specific occasion or specific occasions 
on which VA failed to adjudicate the claim.  At his November 
2008 Board hearing, the veteran contended that he had never 
failed to file an appeal and had never missed any filing 
dates, and that he had filed his first claim with respect to 
his left knee 12 years ago.  (Tr. at 38.)  He contended that 
he had prosecuted his claim continuously from that time 
forward.  (Tr. at 39.)

Discussion 

As outlined above, no document received from the veteran 
prior to a July 22, 1998 statement referenced a left knee 
disability.  The veteran's July 1998 claim in which he sought 
an increased rating for "bilateral knee" disability, and a 
rating of 30 percent for each knee, was filed at a time when 
he was service-connected only for right knee disability and 
there was no prior indication in the record of a chronic left 
knee disability.   Thus, with respect to the left knee, the 
claim was ambiguous, and might reasonably have been construed 
as a claim for an increased rating for right knee disability, 
or might alternatively have been construed as a claim for an 
increased rating for right knee disability and a claim for 
service connection for left knee disability.  The RO obtained 
the medical treatment records identified by the veteran, 
which contained nothing to support or give rise to a claim 
for service connection for left knee disability.  The RO 
construed the claim as a claim for an increased rating for 
right knee disability, a claim which the RO denied in an 
April 1999 rating decision.  The veteran submitted a notice 
of disagreement, but without noting the issues or aspects of 
the rating decision with which he disagreed, and the RO 
sought clarification by letter in April 2000.  The veteran 
did not respond to the RO's April 2000 letter.  

38 C.F.R. § 20.201 provides that a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement.  While special wording is not required, the 
Notice of Disagreement must be in terms which can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If the agency of original 
jurisdiction gave notice that adjudicative determinations 
were made on several issues at the same time, the specific 
determinations with which the claimant disagrees must be 
identified.  For example, if service connection was denied 
for two disabilities and the claimant wishes to appeal the 
denial of service connection with respect to only one of the 
disabilities, the Notice of Disagreement must make that 
clear.  38 C.F.R. § 20.201.  The Federal Circuit has issued 
an opinion upholding 38 C.F.R. § 20.201, the VA regulation 
that defines what constitutes a proper notice of 
disagreement.  See Gallegos v. Principi, 283 F.3d 1309 (Fed. 
Cir. 2002).  

Here, the veteran had submitted a claim in July 1998 that 
lacked sufficient specificity to give rise to an unambiguous 
claim for service connection for left knee disability, and an 
April 2000 notice of disagreement that lacked sufficient 
specificity to indicate in what respects he did not agree 
with the RO's April 1999 adjudication of his claims.  As a 
result, the veteran was provided a letter from the RO 
requesting that he identify the issues with which he was 
specifically disagreeing, and an additional 30 days to file 
his notice of disagreement.  At this point, he had the 
opportunity to clarify whether he felt the RO had not 
properly construed his July 22, 1998, claim, insofar as he 
may have intended it to include a claim for service 
connection for left knee disability.  However, the veteran 
did not reply to the RO's April 2000 letter seeking 
clarification.  As a result, the Board finds that the record 
viewed as a whole does not give rise to a finding that a 
claim for service connection for left knee disability had 
been received on July 22, 1998; but that even if in the 
veteran's view such a claim had been raised, the veteran's 
lack of response to the RO's April 2000 letter represents the 
lack of filing of notice of disagreement with respect to lack 
of adjudication of any such claim.  

Consistent with this analysis, the Court of Appeals for the 
Federal Circuit has held that where the veteran files more 
than one claim with the RO at the same time, and the RO's 
decision acts (favorable or unfavorably) on one of the claims 
but fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  
See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); 
Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005).  
Therefore, even assuming for purposes of argument that the 
July 1998 correspondence included a claim for service 
connection for left knee disability, among other claims, but 
that this claim was not adjudicated in the RO's April 1999 
decision, the RO's April 1999 decision would be final as a 
matter of law, since a notice of disagreement was not 
received within one year of the April 1999 decision that did 
not include adjudication of the issue of entitlement to 
service connection for left knee disability.  See 38 U.S.C.A. 
§ 7105 (notice of disagreement must be received within one 
year of mailing of notice of determination or determination 
becomes final); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. 
Cir. 2006); Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 
2005).     

The next correspondence was received from the veteran on 
August 13, 2003, correspondence that the RO has liberally 
construed as including a claim for service connection for 
left knee disability as secondary to right knee disability, 
even though no mention of left knee disability was made in 
the veteran's statement.  (As noted above, service connection 
for left knee disability was awarded based on an opinion 
provided at a VA examination in March 2004.)  As a result, 
the date of service connection can be no earlier than August 
13, 2003, the date on which a claim for service connection 
for left knee disability was first received.  

Alternatively, even if the April 1999 RO rating decision were 
to be construed as a final denial of a claim for service 
connection for left knee disability (see discussion above of 
Deshotel and Andrews), the August 13, 2003, correspondence 
could be construed at the very most as including a petition 
to reopen the claim for service connection for left knee 
disability.  In such a case, the effective date for service 
connection would be the date of claim to reopen, or the date 
entitlement arose, whichever is later.  As August 13, 2003, 
would be the date of claim to reopen the claim for 
entitlement to service connection for left knee disability 
under this expansive interpretation of the law and facts, the 
effective date for service connection for left knee 
disability could still be no earlier than August 13, 2003, 
the date of the petition to reopen the claim for service 
connection for left knee disability.  See 38 C.F.R. § 3.400.  

The Board has found that there is a material dispute of fact 
in connection with the current appeal, insofar as the veteran 
plausibly contends that he intended to submit an earlier 
claim for service connection for left knee disability, and 
this assertion is not wholly unsupported by the record.  
However, as the preponderance of the evidence, in the context 
of the applicable laws and regulations, is against the claim 
for an effective date earlier than August 13, 2003, for 
service connection for left knee disability, the benefit of 
the doubt doctrine is not for application in the instant 
case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to an effective date earlier than August 13, 
2003, for the grant of service connection for osteoarthritis 
of the left knee is denied.


REMAND

In connection with the veteran's petition to reopen his 
claims for service connection for PTSD, service connection 
for a head scar, and service connection for headaches 
secondary to a head scar, there are of record DD Form 214s, 
for the period of service from June 1967 to June 1970, which 
are not consistent with one another.  In one version, the 
veteran is indicated to have received the Combat Infantry 
Badge and Purple Heart medal, while the other is silent for 
these awards and decorations.  The veteran claims to have 
been awarded the Purple Heart medal as a result of receiving 
the head scar in combat, which he contends in turn is the 
cause of his headaches.  (Tr. at 29.)  Further, he contends 
that his PTSD is a result of his combat experiences in 
Vietnam.  The veteran's representative has alternatively 
contended that the matter of which DD Form 214 is valid 
should either be resolved in the veteran's favor, or should 
not be resolved unless the veteran's complete service 
personnel file is obtained for the period of service at 
issue, from June 1967 to June 1970.  (See Tr. at 3; statement 
of representative received in October 2005.)  The Board 
agrees that the veteran's complete Official Military 
Personnel File would be useful in adjudication of the 
veteran's claim.  See 38 U.S.C.A. § 5103A(a)-(c).  

With respect to the veteran's claim for a TDIU, no medical 
opinion has been obtained as to whether, or the extent to 
which, the veteran's service-connected disabilities prevent 
him from procuring or maintaining substantially gainful 
employment.  Additionally, the veteran underwent a VA 
examination of his knees in March 2004, over four years and 
nine months ago.  The Board finds that a VA examination for 
purposes of evaluating the current severity of the veteran's 
bilateral knee disabilities, and to determine whether his 
service-connected disabilities affect his ability to procure 
or maintain substantially gainful employment, would be useful 
in adjudication of his claim.  See 38 U.S.C.A. § 5103A(d).

As adjudication of the issue of entitlement to a rating in 
excess of 60 percent for right knee disability (to include 
extraschedular consideration) may impact the matter of 
entitlement to an effective date earlier than August 13, 
2003, for an increased rating for right knee disability, 
adjudication of the earlier effective date claim is deferred 
until further development and adjudication of the increased 
rating claim has been accomplished.  Issues "inextricably 
intertwined" with an issue certified for appeal are to be 
adjudicated prior to appellate review.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

At his November 2008 Board hearing, the veteran alleged 
treatment at the Battle Creek VAMC for chloracne in the early 
1980s.  (Tr. at 33-34.)  Summary records in the claims file 
also reflect that the veteran received VA treatment at the 
Battle Creek VAMC in 1973 and 1974.  Any such records of 
treatment would be useful in adjudication of his service 
connection claims; for example, even incidental documentation 
or histories regarding a scar of the head or headaches would 
be highly probative.  At his November 2008 Board hearing, the 
veteran alleged recent treatment at the Battle Creek VA 
Medical Center for the skin condition, which he contends now 
exists in his ears and on his face, for which he seeks 
service connection.  (Tr. at 35.)   He further described 
ongoing VA treatment for his service-connected knee 
disabilities at the Battle Creek VAMC.  (Tr. at 10.)  The 
identified records of treatment would be useful in 
adjudication of the veteran's claims.  See 38 U.S.C.A. 
5103A(a)-(c); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, with respect to the veteran's increased ratings 
claims, he has not been afforded VCAA notice in compliance 
with the recent Court of Appeals for Veterans Claims decision 
of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); nor has 
he been afforded notice fully compliant with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) with respect to his 
petitions to reopen claims for entitlement to service 
connection for skin disability and PTSD. 

Accordingly, the case is REMANDED for the following action:

1.  Contact all necessary sources to obtain 
the veteran's Official Military Personnel 
File for his period of active service from 
June 1967 to June 1970.

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  

After such records have been obtained or it 
is determined that further efforts to 
obtain them would be futile, the help of an 
investigative specialist may be required to 
determine the authenticity of any 
conflicting DD Form 214.  

2.  Issue a corrective Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2002)) notice 
relative to the issue of entitlement to 
increased ratings for left and right knee 
disabilities, in accordance with Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  
The VCAA notice should specifically: (1) 
inform the claimant that to substantiate 
claims for increased rating for left and 
right knee disabilities, he must provide, 
or ask the Secretary to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability and 
the effect that worsening has on the 
claimant's employment and daily life; (2) 
provide general notice of the criteria 
necessary for entitlement to a higher 
disability rating under the applicable 
Diagnostic Code(s); (3) inform the claimant 
that disability ratings will be determined 
by applying relevant Diagnostic Codes, 
which typically provide for a range in 
severity of a particular disability from 0 
percent to as much as 100 percent based on 
the nature of the symptoms of the condition 
for which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life; and (4) provide examples of the types 
of medical and lay evidence relevant to 
establishing entitlement to increased 
compensation.

Additionally, issue corrective VCAA notice 
that is fully complaint with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), with 
respect to the veteran's petitions to 
reopen claims for service connection for 
PTSD and skin disability.  The veteran 
should be informed of what type of evidence 
would be considered "new" and "material," 
as well as be provided with a notice letter 
that describes what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denials.

3.  Request the veteran to identify the 
name and address of all providers of 
medical treatment for his PTSD, skin 
condition claimed as chloracne, left and 
right knee disabilities, scar of the head 
and headaches.  After any required 
authorizations for release of medical 
information are requested and obtained from 
the veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought must include all 
identified relevant records of treatment at 
the Battle Creek VAMC that have not been 
previously obtained, including recent 
records of treatment, records of treatment 
during the early 1980s, and complete 
records of treatment and hospitalization in 
1973 and 1974. 

4.  Once all available medical records have 
been received,  make arrangements with the 
appropriate VA medical facility or 
facilities for the veteran to be afforded a 
VA examination with an appropriate 
specialist for the purpose of determining 
the current severity of his service-
connected disabilities (including his left 
and right knee disabilities, residuals of 
malaria, residuals of an appendectomy, and 
any other disabilities for which service 
connection may have been awarded).

The RO should send the claims files to the 
examiner for review, and the clinician 
should indicate that the claims file was 
reviewed.
 
The examiner should perform full range of 
motion studies of the knees and comment on 
the functional limitations of the service-
connected disabilities caused by pain, 
flare-ups of pain, weakness, fatigability, 
and incoordination.  To the extent 
feasible, any additional functional 
limitation should be expressed as 
limitation of motion of the knee in 
degrees.  

The examiner is further requested to 
provide an opinion as to whether or the 
extent to which the veteran's service-
connected disabilities preclude him from 
procuring or maintaining substantially 
gainful employment.

To the extent possible, the examiner should 
distinguish functional impairment due to 
the veteran's service-connected 
disabilities from any impairment due to any 
non-service-connected disability that may 
be present.  If no such distinction can be 
provided without resort to mere conjecture 
or pure speculation, the examiner should so 
state.

The examiner is requested to provide a 
complete rationale for his or her opinion 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  

5.  Readjudicate the issues on appeal.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and an appropriate period of time for 
response.  Adjudication of the veteran's 
claims for increased ratings for right and 
left knee disabilities should include 
whether referral to the Director, 
Compensation and Pension, for 
extraschedular consideration is warranted 
pursuant to 38 C.F.R. § 3.321(b).

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


